Citation Nr: 0102514	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-06 705A	)	DATE
	)
	)

On appeal certified by the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal to 
a March 1995 rating decision granting a 40 percent evaluation 
for lumbosacral strain.

2.  Entitlement to an increased rating for lumbosacral 
strain, to include the issue of entitlement to restoration of 
a 40 percent disability rating for lumbosacral strain from 
January 1, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from October 1971 
to February 1973.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Roanoke, Virginia (hereinafter RO).  This case was 
originally before the Board in June 1999, at which time the 
Board found that the veteran had not filed a timely 
substantive appeal to a March 1995 rating decision granting a 
40 percent evaluation for a low back strain.  The veteran 
appealed that portion of the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) and in conjunction with a joint motion, the Court 
vacated the June 1999 Board decision and remanded the case to 
the Board in March 2000, for readjudication consistent with 
the joint motion.  

The issue of entitlement a total rating for compensation 
purposes based upon individual unemployability has been 
raised by the veteran.  This issue has not been developed or 
adjudicated for appellate review and is therefore referred to 
the RO for appropriate disposition.

The issue of entitlement to payment of a subsistence 
allowance under Chapter 31 for the period from November 1995 
to February 1996 was remanded to the RO by a Board decision 
dated in June 1999.  This issue is not ripe for appellate 
review, and therefore, will not be addressed by the Board 
until the requested development as directed by the June 1999 
remand is accomplished by the RO, to include the issuance of 
a supplemental statement of the case on this issue.



FINDINGS OF FACT

1.  A rating decision dated in March 1995 granted a 40 
percent disability rating for a lumbosacral strain.

2.  The veteran was notified of this decision in May 1995, 
and a notice of disagreement to this action was received by 
the RO in January 1996.  

3.  A statement of the case dated in August 1996 was not 
mailed to the veteran's correct address or provided to his 
representative of record.

4.  The date of actual receipt by the veteran of the 
statement of the case is not of record.

5.  A substantive appeal of the March 1995 rating decision 
granting an increased rating for lumbosacral strain was 
timely filed, and an appeal of that decision was perfected.


CONCLUSION OF LAW

A substantive appeal to the March 1995 rating decision 
regarding an increased rating was timely filed, and the Board 
has jurisdiction to consider that issue.  38 U.S.C.A. § 
7105(d)(3) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing a rating decision, a claimant will be afforded 
a period of 60 days from the date the statement of the case 
is mailed, or the remainder of the one-year period from the 
date of mailing of notification to the claimant, relative to 
the determination being appealed, whichever is later, in 
order to file a formal appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b) (2000).

The record reflects that a rating decision dated in March 
1995, granted a 40 percent disability rating for lumbosacral 
strain.  The veteran was notified of this decision in 
correspondence from the RO in May 1995.  Correspondence from 
the veteran received by the RO in August 1995, indicated a 
new address.  However, still another address was used when 
the veteran designated a new service organization as his 
representative in January 1996.  The veteran's notice of 
disagreement to the March 1995 rating decision was received 
by the RO in January 1996.  In correspondence received by the 
RO in June 1996, the veteran reported a new address.  
However, the statement of the case dated August 14, 1996, was 
sent to a previous address.  Additionally, the statement of 
the case was not sent to the veteran's representative then of 
record.  The veteran's substantive appeal was received by the 
RO on October 24, 1996.  

By a letter from the RO dated in April 1997, the veteran was 
notified that his substantive appeal to the March 1995 rating 
decision was not timely received, and the RO had closed his 
claim as to the issue of entitlement to a rating in excess of 
40 percent for lumbosacral strain.  A timely notice of 
disagreement with regard to this action was received and a 
statement of the case was issued in April 1998.  The veteran 
perfected his appeal in April 1998, as to the timeliness of 
his substantive appeal to the March 1995 rating decision.

The Court has held that there is a presumption of regularity 
"in the administrative process in the absence of evidence to 
the contrary."  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, however, the presumption of regularity 
has been rebutted, as the record shows that the RO failed to 
mail the statement of the case dated in August 1996 to the 
veteran's last known address.  Cf. 38 C.F.R. § 3.1(q) (2000).  
However, "[w]here the presumption has been rebutted, the 
mailing defect may be cured by proof that the [statement of 
the case] . . . was actually received by the party to whom it 
was sent, and the [60]-day period does not begin to run until 
the date on which that defect is cured by actual receipt."  
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The veteran 
testified before the Board in September 1998, that he 
received the statement of the case dated in August 1996; 
however, a VA Form 1-9 was not included with the statement of 
the case.  The veteran did not testify as to the date he 
received the August 1996 statement of the case.

In the instant case, the Board finds that clear evidence to 
rebut the presumption of regularity is present relative to 
providing the veteran with proper notice of the statement of 
the case.  Moreover, as the record fails to confirm the date 
of actual receipt of the statement of the case, there is no 
basis for a finding that the sixty day period had expired 
prior to receipt of the veteran's substantive appeal on 
October 24, 1996.  With consideration of the doctrine of 
reasonable doubt, the Board concludes that the veteran's 
substantive appeal was timely filed.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal from the March 1995 rating decision was timely 
filed.


REMAND

As the appeal from the March 1995 rating decision was timely 
filed, the issue of entitlement to an increased rating for 
lumbosacral strain is now before the Board.  This issue, and 
the issue of entitlement to restoration of a 40 percent 
disability rating for lumbosacral strain, were the subject of 
a Board remand dated in June 1999.  Although the remand in 
June 1999, found that the Board lacked jurisdiction of the 
issue of entitlement to restoration of a 40 percent 
disability rating for lumbosacral strain, upon further review 
of the record, the Board finds the statement of the case 
dated in April 1998, although mischaracterizing the issue as 
"evaluation of lumbosacral strain," and the veteran's 
substantive appeal received thereafter, vested jurisdiction 
with the Board, as the veteran's appeal of this issue had 
been perfected.  However, the Board finds that the statement 
of the case dated in April 1998 was inadequate as it did not 
discuss the provisions of 38 C.F.R. § 3.105 (2000).  
Accordingly, due process requires that this issue be remanded 
to the RO to issue a supplemental statement of the case.

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process.  As these 
procedures could not have been followed by the RO at the time 
of the above referenced rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Finally, the record indicates that the veteran is in receipt 
of Social Security Administration (hereinafter SSA) 
disability benefits.  Review of the claims file indicates 
that all the medical record evidence used in the SSA award 
determination has yet been associated with the veteran's VA 
record.  Since such records are pertinent to the veteran's 
claims on appeal, further development is required.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include all 
pertinent VA and private medical records.  
The RO should assist the veteran in 
obtaining the identified information as 
necessary.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should contact the SSA and 
request a copy of all medical records 
reviewed in reaching the decision 
granting disability benefits to the 
veteran.  All attempts to secure these 
records must be documented in the claims 
file, and any records received that are 
not already of record, should be 
associated therein.  The RO is reminded 
that the efforts to obtain these records 
should continue until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  If, after making 
reasonable efforts to obtain the SSA 
records the RO is unable to secure same,  
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected lumbosacral strain.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner should comment upon whether 
there is listing of the whole spine to 
the opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion.  The examiner should also 
state whether the veteran's back disorder 
involves only the muscles, or if it also 
involves the joint structure and nerves.  
If there is neurological involvement, the 
examiner should comment as to the 
frequency of any neurological symptoms 
and whether such symptoms are compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of involvement.

Additionally, the examination report must 
further indicate any weakened lumbosacral 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the veteran describes 
flare-ups of lumbosacral pain, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  Complete 
reasons and bases must accompany any 
opinion offered.  Any report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
above actions to ensure that they are in 
complete compliance with the directives 
of this remand.  If the development is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for a lumbosacral 
strain.  The RO should also adjudicate 
whether the reduction of the 40 percent 
rating for lumbosacral strain, effective 
January 1, 1998, was proper.  Thereafter, 
a supplemental statement of the case 
should be provided to the veteran with 
regard to the issue of entitlement to an 
increased rating for lumbosacral strain 
and the issue of entitlement to 
restoration of a 40 percent disability 
rating for lumbosacral strain.  The 
supplemental statement of the case should 
provide the veteran with the applicable 
laws and regulations, to include 
38 C.F.R. § 3.105 (2000).  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 


